DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being obvious over Chen (US 2017/0092495) in view of Fung (US 2020/0013620).
The applied reference Chen (‘495) has a common inventor and assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). In addition, the Examiner points out that based on the publication date of the Chen reference it also constitutes prior art under 35 U.S.C. 102(a)(1). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.



Chen is directed to a patterning process of a semiconductor structure with a middle layer. Chen discloses the process begins with operation 102 in which a substrate 202 of a semiconductor device 200 is provided. (Para, 0011; Fig. 2A). Chen discloses the semiconductor device 200 is a semiconductor wafer in the present embodiment that includes a semiconductor substrate 202, such as a silicon substrate in some embodiments and may include another elementary semiconductor, such as germanium, or diamond in some embodiments. (Para, 0011; Fig.2A). Chen discloses the substrate 202 may include one or more epitaxial semiconductor layer, such as semiconductor layer(s) epitaxially grown on a silicon substrate, for example, the substrate may have an epitaxial layer overlying a bulk semiconductor. (Para, 0011); Fig.2A). Chen discloses the substrate 202 may include a semiconductor-on-insulator (SOI) structure. For examples, the substrate may include a buried oxide (BOX) layer formed by a process such as separation by implanted oxygen (SIMOX) and in other embodiments, the substrate 202 may include a glass such as in thin film transistor (TFT) technologies. (Para, 0011; Fig.2A). 
Chen discloses the method 100 proceeds to operation 104 with forming an underlayer or material layer 204 over the substrate 202. (Para, 0012; Fig. 2B). Chen discloses the semiconductor device 200 may also include other material layers and other circuit patterns and it may include various doped features, such as doped well structure including a P-typed doped well and an N-type doped well formed in the semiconductor substrate 202. (Para, 0012; Fig.2B). Chen discloses the semiconductor device 200 may further include one or more material layers to be patterned such as by etching to remove or ion implantation to introduce dopants, including  a dielectric layer to be patterned to form trenches for conductive lines or holes for contacts or vias; a gate material stack to be patterned to form gates; and/or a semiconductor material to be patterned to form isolation trenches. (Para, 0012; Fig.2B). Chen explains the underlayer 204 is configured to provide resistance to etching or ion implantation and functions as a mask to protect the substrate 202 from etching or ion implantation. (Para, 0012; Fig.2B). 
Chen discloses the method 100 continues to operation 106 with forming a hardmask layer 206 or metal-containing layer over the underlayer 204. (Para, 0013; Fig. 2C). Chen explains the hardmask layer 206 is a silicon-based and metal-containing layer so as to provide etch selectivity from the underlayer 204 and it provides increased sensitivity to EUV light to an overlaying photoresist layer. (Para, 0013; Fig.2C). Chen discloses the hardmask layer 206 is designed to function as a bottom anti-reflective coating that reduces reflection during a lithography exposure process, thereby increasing the imaging contrast and enhancing the imaging resolution. (Para, 0013; Fig.2C). Chen discloses in an embodiment, hardmask layer 206 is a metal-containing silicon-based hardmask and it may be formed of any combination selected from a group consisting of: a silicon-containing polymer, a metalline polymer, an organic polymer, a metalorganic polymer, a crosslinker, a chromophore, a photo acid generator (PAG), a quencher, a fluoro additive, and a solvent. (Para, 00214; Fig.2C). Chen discloses the metal composition of the hardmask 206 may include Hf, Zr, Ti, Cr, W, Mo, Fe, Ru, Os, Co, Rh, Ir, Ni, Pd, Pt, Cu, Ag, Au, Zn, Cd, Al, Ga, Tl, Ge, Sn, Pb, Sb, Ca, Ba, and/or Bi. (Para, 0014; Fig.2C). Chen discloses the hardmask 206 may further include a non-metallic catalyst and a metallic catalyst in accordance with various embodiments.(Para, 0014; Fig.2C). Chen discloses the metallic catalysts may include organometallic with organic ligands, metal oxide, metal nitride, and/or metal sulfide and the non-metallic catalysts may include acids, bases, and ionic salts such as for example, hydrogen chloride, sulfonic acid, acetic acid, amine, and/or ammonium salt. (Para, 0014; Fig.2C). Chen discloses the metal-containing silicon-based hardmask layer 206 may further include additives such as capping agent(s) and/or chelating ligand(s) and they may be blended with the silicon-containing polymer, the metalline polymer, the organic polymer, and/or the metalorganic polymer that are used to form the metal-containing silicon-based hardmask 206. (Para, 0014; Fig.2C). These disclosures and the illustrations of Figures 2A-2C teach and/or suggest the limitation of claim 1 where a method, comprises: forming a bottom anti-reflective coating (BARC) layer on a substrate, wherein the BARC layer includes an organic polymer and a reactive chemical group having at least one of chelating ligands and capping monomers, wherein the reactive chemical group is bonded to the organic polymer and the limitation of claims 3 and 5-6.  
Chen discloses the chelating ligand may be in a variety of compositions and/or forms such as for example, M-OR, M-OOCR, M-OC(═O)OR, M-Cl, M-Br, M-NR3, M-CN, M-SR, M-C(═O)R, M-N(R)—C(═O)R, M-CR═CRR, M-R, EDTA, a bidentate ligand, a tridentate ligand, a hexadentate ligand, a polydentate ligand, wherein M represents a metal atom coordinated with the chelating ligand. (Para, 0016). This disclosure teaches and/or suggests the limitation of claim 3. 
Chen discloses the method 100 proceeds to operation 108 with treating the hardmask layer 206 so as to form a treated hardmask layer 206′ in accordance with various embodiments. (Para, 0017; Fig.2D). Chen discloses treating the hardmask 206 may include baking the semiconductor device 200 in temperature ranging from about 100° C. to about 300° C. (Para, 0017; Fig.2D). These disclosures and the illustrations of Figure 2D teach and/or suggest the limitation of claim 10. Chen discloses next the method 100 proceeds to operation 110 with forming a material layer 210 over the treated hardmask 206′. (Para, 0020; Fig. 2F). Chen discloses the  material layer 210 is formed by spin-on coating a liquid polymeric material onto the treated hardmask 206′ and the material layer 210 is further treated with a soft baking process and a hard baking process. (Para, 0020; Fig.2F). Chen discloses the material layer 210 is a radiation sensitive layer, such as a photoresist including an I-line resist, a DUV resist including a krypton fluoride (KrF) resist and argon fluoride (ArF) resist, a EUV resist, an electron beam (e-beam) resist, and an ion beam resist and in the present embodiment, the material layer 210 is a resist sensitive to EUV radiation. (Para, 0020; Fig.2F). These disclosures and illustrations of Figure 2F teach and/or suggest the limitation of claim 1 where a method comprises: coating a photoresist layer on the BARC layer, wherein the photoresist layer is sensitive to an extreme ultraviolet (EUV) radiation; performing a first baking process to the resist layer and the BARC layer. 
Chen discloses the method 100 proceeds to operation 112 by exposing the photoresist 210 to a radiation beam 230 in a lithography system. (Para, 0021; Fig.2F). Chen discloses the radiation beam may be an I-line (365 nm), a DUV radiation such as KrF excimer laser (248 nm) or ArF excimer laser (193 nm), a EUV radiation (e.g., 13.5 nm), an e-beam, an x-ray, an ion beam, and/or other suitable radiations and the radiation beam is patterned with a mask, such as a transmissive mask or a reflective mask, which may include resolution enhancement techniques such as phase-shifting and/or optical proximity correction (OPC). (Para, 0021; Fig.2F). Chen discloses in the present embodiment, the radiation beam is a EUV radiation and the operation 112 is performed in a EUV lithography system, such as the EUV lithography system. (Para, 0021; Fig.2F). These disclosures and the illustrations of Figure 2F teach and/or suggest the limitation of claim 1 where a method comprises: performing an exposure process using the EUV radiation to the photoresist layer; and developing the photoresist layer to form a patterned photoresist layer.
Chen discloses that after the exposure, the operation 112 may further include a treatment process including baking the substrate 202. (Para, 0022; 2F). Chen discloses the method 100 then proceeds to operation 114 by developing the exposed photoresist 210 in a developer thereby forming a patterned photoresist 210′ . (Para, 0023;Fig.2G). These disclosures and the illustrations of Figure 2G teach and/or suggest the limitation of claim 1 where a method comprises: developing the photoresist layer to form a patterned photoresist layer. Chen discloses the method 100 may proceed to forming a final pattern and/or an IC device on the substrate 202 such as the method 100 proceeds to one or more further operations to etch the substrate 202 using the patterned photoresist 210′ as an etch mask, thereby transferring the pattern from the patterned photoresist 210′ to the treated hardmask 206′, the underlayer 204, and/or the substrate 202. (Para, 0024; Fig.2G). This disclosure teaches and/or suggests the limitation of claim 2.   
Still, the disclosures and illustrations of Chen fail to teach and/or suggest the limitation of claim 1 where the photoresist is a metal-containing photoresist (MePR) and where the baking process to the MePR layer and the BARC layer thereby reacts the metal chemical structure of the MePR layer and the reactive chemical structure  of the BARC layer and forms an interface between the MePR layer and the BARC layer. However, the disclosures and illustrations of Chen in view of the disclosures of Fung provide such teachings. 
Fung is directed to patterning scheme to improve EUV resist and hard mask selectivity. Fung discloses a film stack for EUV lithography that includes a substrate, hardmask, bottom layer, middle layer and photoresist. (Abstract). Fung discloses the process begins with forming a film stack 200. (Para, 0020; Fig.2A). Fung discloses the film stack 200 illustrated comprises a substrate structure 204 and a hard mask structure 208. (Para, 0020; Fig.2A). Fung explains the hard mask structure 208 comprises a photoresist 260 (PR), a middle layer 250 (ML) and a bottom layer 240 (BL). (Para, 0020; Fig.2A). Fung discloses the substrate structure 204 can be made up of multiple layers with the bottom-most layer being the target of the patterning application. Fung discloses the substrate structure 204 illustrated comprises the dielectric layer 210, a hard mask 220 and an optional layer 230. (Para, 0021; Fig.2A). 
Fung discloses a pattern is defined in the photoresist 260, which may also be referred to as patterning the photoresist 260 or forming a patterned photoresist 262. (Para, 0023; Fig.2B). Fung explains that patterning the photoresist 260 can be done by any suitable lithography process known to the skilled artisan and in some embodiments, patterning the photoresist 260 comprises exposing the photoresist 260 to a patterned EUV radiation source and a developer. (Para, 0023; Fig.2B). Fung discloses the developer can remove a portion of the photoresist to expose portions of the middle layer. (Para, 0023; Fig.2B). Fung also discloses the photoresist 260 of some embodiments comprise one or more of an organic photoresists or a metal oxide photoresist. (Para, 0024). Fung discloses the organic resist comprises an organic photoresist, also referred to as a chemically amplified resist (CAR). Fung also discloses when the photoresist 260 comprises a metal oxide photoresist the metal oxide comprises a metal atom and one or more of carbon (C), hydrogen (H), oxygen (O) or nitrogen (N). The disclosures and illustrations of Chen discussed above in view of these disclosures of Fung teach and/or suggest the limitation of claim 1 where the photoresist is a metal-containing photoresist (MePR)
Fung discloses the middle layer 250 of some embodiments comprises a material with good adhesion to the photoresist 260 and the bottom layer 240 and comprises a material that reduces or eliminates the formation of residue 264 during patterning of the photoresist 260. (Para, 0029). Fung discloses the middle layer 250 comprises one or more of a BARC, a DARC, an organic BARC, a doped silicon such as phosphorus doped silicon or a doped boron film. (Para 0029). Fung also discloses the middle layer 250 comprises one or more of silicon or boron or it may be substantially amorphous consisting essentially of amorphous silicon (a-Si). (Para, 0029).  Fung discloses the middle layer 250 is etched by exposing the film stack 200 to an etchant comprising or consisting essentially of a chlorine-based etchant. (Para, 0031; Fig. 2E). Fung also discloses the patterned middle layer 252 is exposed to a reactant to convert the patterned middle layer 252 to a modified patterned middle layer 254. (Para, 0032; Fig.2E). Fung explains in some embodiments, the modified patterned middle layer 254 comprises an oxide of the material of the patterned middle layer 252 and modifying the patterned middle layer 252 increases the etch selectivity of the patterned middle layer 252 relative to the bottom layer 240.(Para, 0032; Fig.2E). Fung also discloses the patterned photoresist 262 is also converted to a modified patterned photoresist 266  such as an oxide of the photoresist material. (Para, 0033).  The disclosures and illustrations of Chen as discussed above further in view of these disclosures and illustrations of Fung teach and/or suggest the limitation of claim 1 where a  method comprises performing a first baking process to the MePR layer and the BARC layer, thereby reacting a metal chemical structure of the MePR layer and the reactive chemical structure of the BARC layer and forming an interface layer between the MePR layer and the BARC layer, the limitation of claims 7-8 and contemplates the limitation of claims 11 and 12.
Furthermore, the disclosures and illustrations of Chen as discussed above further in view of the disclosures and illustrations of Fung as discussed above teach and/or suggest the limitations of claims 13-16 and 18-20.  
It would have been obvious to one of ordinary skill in the art at the time of filing of the present application by Applicant to modify the teachings of Chen in view of the teachings of Fung because both are directed to processes of fabricating semiconductor devices using EUV irradiation and Fung disclose that incorporating a metal-containing photoresist layer in a process such as the process of Chen can improve the resolution of the pattern formed in the resist layer which therefore provides a more precise etching pattern for fabricating the semiconductor device. 
Allowable Subject Matter
Claims 9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The disclosures and illustrations of Chen and/or Fung fail to teach and/or suggest the limitation of claims 9 and 17, ‘…wherein the interface layer has a thickness ranging between 0.5 nm and 2 nm.’ The prior art fails to provide other relevant disclosures which cure the deficiencies of Chen and/or Fung to teach and/or suggest this limitation of claims 9 and 17. Therefore, claims 9 and 17 include allowable subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899